—In a habeas corpus proceeding, the petitioner appeals *425from a judgment of the Supreme Court, Queens County (Naro, J.), dated September 10, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel.is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD23d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Thompson, Goldstein and Mc-Ginity, JJ., concur.